Citation Nr: 9909807	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
to the face and chest.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right ankle with bone 
chips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied a claim of 
entitlement to service connection for residuals of burns to 
the face and chest, and determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the right ankle with bone chips.


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has residuals of burns to the face 
and chest.

2.  In an unappealed rating decision, dated in December 1972, 
the RO denied the veteran's claim of entitlement to service 
connection for a right ankle disability.

3.  The evidence received since the RO's December 1972 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right ankle disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of burns to the face and chest is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's December 1972 decision, which denied a claim of 
entitlement to service connection for a residuals of a right 
ankle injury, is final.  38 U.S.C.A. § 7105(b) (West 1991).

3.  New and material evidence has not been received since the 
RO's December 1972 decision denying the veteran's claim for 
service connection for residuals of a right ankle injury, and 
the claim for service connection for degenerative joint 
disease of the right ankle with bone chips is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to a condition as to which, under the U.S. 
Court of Appeals for Veterans Claims (Court's) case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

In this case, the veteran's service medical records are 
entirely silent as to treatment, complaints or a diagnosis 
involving burns to the face and/or chest.  The veteran's 
separation examination report, dated in November 1971, shows 
that his head, face, chest and skin were clinically evaluated 
as normal.  

Post-service medical evidence consists of VA outpatient 
treatment records, dated in 1997, which are entirely silent 
as to treatment, complaints or a diagnosis involving burns to 
the face and/or chest.  These records are remarkable for 
notations showing that the veteran reported that he had been 
a firefighter for about 25 years.

The only other evidence in support of the veteran's claim are 
his own statements, asserting that he has residuals of burns 
to the face and chest.  However, for any veteran, evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In this case, no medical 
evidence has been presented or secured to show that the 
veteran sustained the claimed burn injury, and he has not 
provided any details as to the circumstances of this injury, 
to include the time and place of the incident.  In any event, 
in the absence of medical evidence of residuals of the 
claimed burns to his face and chest, the claim must be denied 
as not well grounded.  Epps, supra.  That is, as there is no 
competent evidence showing that the veteran currently has 
residuals of burns to the face and chest, his claim is not 
well grounded and must be denied.  See Brammer  v. Derwinski, 
3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Board notes that to the extent the veteran argued in his 
substantive appeal that there may be missing service medical 
records which support his claim, as stated previously, he has 
not come forward with any details as to the injury in which 
he allegedly sustained residuals of burns to his face and 
chest which would allow VA to request an additional search 
for medical records and, as noted above, he must present 
medical evidence of a current disability (i.e., burn scar(s)) 
to well ground his claim.  Accordingly, unless additional 
information is forthcoming from the veteran, further 
development is not required.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  New and Material

As an initial matter, the Board notes that the veteran has 
argued that he never received notice of the RO's decision 
dated in December 1972, which denied a claim of entitlement 
to service connection for a right ankle injury.  However, a 
review of the claims file shows that it contains a cover 
letter, dated December 22, 1972, which was addressed to the 
veteran's last known address of record, and which notified 
him that his claim for residuals of a right ankle injury had 
been denied.  

A presumption of regularity attaches to the acts of public 
officers.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  This 
presumption of regularity is only overcome by "clear evidence 
to the contrary."  Id.  In this case, no such "contrary" 
evidence is shown.  The Board further points out that 
evidence of nonreceipt by either the veteran or the veteran's 
representative, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307, 309 (1992).  Accordingly, the Board finds that the 
veteran was provided with notice of the RO's denial of his 
claim in December 1972.

In an unappealed decision, dated in December 1972, the RO 
denied a claim of entitlement to service connection for a 
right ankle injury.  A review of that determination reveals 
that the RO essentially found that the veteran had not 
submitted competent evidence of residuals of a right ankle 
injury.  There was no appeal, and the RO's December 1972 
decision became final.  38 U.S.C.A. § 7105(b),(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In March 1997, the veteran filed to reopen his claim for what 
was characterized as degenerative joint disease of the right 
ankle with bone chips.  In October 1997, the RO determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for degenerative joint disease of 
the right ankle with bone chips.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's December 1972 
decision.

Evidence of record at the time of the RO's December 1972 
decision included available service records and service 
medical records, and written statements from the veteran.  

In his written statements, the veteran argued that he had 
residuals of a right ankle injury as a result of an accident 
in 1971 in which he tripped while going down some stairs.  
Service medical records showed that on about December 18, 
1970, the veteran fell down some steps.  He was initially 
treated with crutches, a bandage and elevation (of the right 
ankle).  An X-ray examination of the right ankle was 
negative.  The veteran continued to complain of right ankle 
pain, and on December 30, 1970, a short walking cast was 
applied to the right leg.  The veteran was subsequently sent 
on leave for two weeks.  The cast was removed on January 18, 
1971.  At that time he was noted to have a good range of 
motion of the ankle and it was nontender.  He was returned to 
duty on January 19, 1971.  The final diagnosis was sprain of 
the right ankle.  Records dated in late January 1971 show 
treatment for complaints of right ankle pain on prolonged 
standing.  A March 1971 report shows a request for orthopedic 
shoes.  

Evidence received since the RO's December 1972 decision 
includes VA outpatient reports, dated between March and May 
of 1997.  Other evidence includes written statements from the 
veteran.

In the October 1997 rating decision (from which the present 
appeal arises), the RO determined that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for degenerative joint disease of the 
right ankle with bone chips.  After reviewing the record from 
a longitudinal perspective, the Board agrees, and finds that 
new and material evidence has not been received to reopen the 
veteran's claim. 

The submitted evidence shows that the veteran argues that he 
has degenerative joint disease of the right ankle with bone 
chips as a result of an injury sustained in 1971.  He further 
stated that he did not seek medical treatment until recently 
because he was afraid of losing his job as a firefighter.  
The veteran's statements, while new, are not material 
evidence since, as a layman, he has no competence to give a 
medical opinion on the etiology of his condition, or more 
precisely, a medical opinion on the question of whether there 
is a medical nexus between his current right ankle disability 
and any remote event of service, and his statements on such 
matters do not constitute material evidence to reopen his 
claim of service connection for a right ankle disability.  
Moray v. Brown, 5 Vet. App. 211 (1993). 

As for the medical evidence, a review of the VA outpatient 
treatment reports shows that the veteran sought treatment for 
recurrent pain, swelling and weakness of the right ankle, 
which he stated dated back to 1971.  The relevant diagnoses 
included right ankle lateral malleolar sprain, degenerative 
joint disease, and peroneal tendonitis.  X-rays of the right 
ankle revealed bone fragments and osteophytes.  The records 
are remarkable for a notation of a possible month-old right 
ankle fracture in a March 1997 consultation sheet.

This medical evidence was not of record at the time of the 
RO's December 1972 decision, and is "new" evidence within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The RO's December 1972 
decision was based on both the lack of evidence of residuals 
of a right ankle injury, and on the implicit determination 
that there was no competent evidence of a nexus of the 
claimed disability to service.  Although the submitted 
medical evidence shows both right ankle degenerative joint 
disease and bone fragments, the earliest date in the 
submitted evidence showing these conditions is March 1997.  
This is approximately 25 years after separation from service.  
In addition, the submitted evidence does not contain 
competent evidence showing that the veteran's degenerative 
joint disease of the right ankle and/or right ankle bone 
chips are related to any incident during his service.  This 
evidence simply contains a self-reported history of right 
ankle pain since service from the veteran which was recorded 
by the medical examiner, unenhanced by any additional medical 
comment by that examiner; it does not constitute competent 
medical evidence for the purpose of providing material 
evidence to reopen a claim.  A bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Finally, a March 1997 VA consultation sheet contains evidence 
of an intercurrent injury, specifically, a possible month old 
right ankle fracture.  The Board therefore finds that the 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156;  Hodge, supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's December 1972 decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for entitlement to service connection for degenerative 
joint disease of the right ankle with bone chips.  As such, 
the RO's December 1972 denial of the veteran's claim remains 
final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

As a final matter, the Board has noted the veteran's 
representative's contention, in a submission dated in April 
1998, to the effect that the veteran should be afforded a VA 
examination of his right ankle.  However, since the veteran 
has not presented new and material evidence to reopen his 
claim, the statutory duty to assist under 38 U.S.C.A. § 
5107(a) does not attach.  Anderson v. Brown, 9 Vet. App. 542, 
546 (1996) (citing Gregory v. Brown, 8 Vet. App. 563, 568 
(1996); West v. Brown, 7 Vet. App. 70, 74-75 (1994); Ivey v. 
Derwinski, 2 Vet. App. 320, 322-23 (1992)).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Entitlement to service connection for residuals of burns of 
the face and chest is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for degenerative joint 
disease of the right ankle with bone chips is not reopened.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


